DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicant’s remarks/amendments dated 28th December, 2020.  Claim(s) 18, 22, 29 were amended; Claim(s) 21 and 31 were cancelled and No new Claim(s) were added.  Therefore, Claim(s) 1-20, 22-30, and 32-34 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Election/Restrictions
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement Claim(s) 18-20, 23-25,  and 28-34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim(s) 1-17, 22, 26-27, and 33 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among species 1-3 as set forth in the Office action mailed on 10/4/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments (Remarks Pg. 12-17), with respect to the rejection of the Claim(s) under AlA 35 U.S.C. §103(a) have been considered and are persuasive; therefore, the rejections have been withdrawn.   

Allowable Subject Matter
Independent Claims 18 and 29; Dependent Claims 19-25, 28, 30 and 34; and 1-17, 22, 26-27, and 33 by rejoinder of previously withdrawn Claim(s) are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “the probe adaptor comprising a plurality of first connectors; a backend controller coupled to the probe adaptor, the transmitter beamformer of each of the channel modules and the receiver beamformer of each of the channel modules, the backend controller comprising a plurality of third connectors, one of the two second connectors being detachably connected to one of the first connectors, and the other 

Claim(s) 29 is essentially the same as Claim 1 and refers to an ultrasound scanning method applied to an ultrasound scanning system of Claim 1.  Therefore Claim 29 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/AMIE M NDURE/Examiner, Art Unit 3645   


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645